DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 
Waris et al. (Pub. No. US 2013/0012220 A1)-discloses the UEs 101 (e.g., context data reporters) collect context data from the internal sensors 109 and/or the external sensors 111 in and around them, and then upload or transmit such data to a central context data repository (e.g., the context platform 103) through the communication network 105. By way of example, the collected context data can be utilized to generate or otherwise support any number of context aware services and/or applications such as those provided by a service platform 113, one or more services 115a-115m (also collectively referred to as services 115) operating within the service platform 113, one or more content providers 117a-117k (also collectively referred to as content providers 117), or a combination thereof.
For, independent claims 1 and 8 , the prior art of record, individually or in combination, fails to explicitly teach, suggest or render obvious the following claim limitation:
“a return packet generation unit configured to generate a return packet, upon receiving a dummy packet from the data collection terminal master device via the data collection terminal slave device, and append, to the return packet, a timestamp indicating reception time of the dummy packet based on the time information of the first clock unit, and a timestamp indicating transmission time of the return packet; and a first communication processing unit configured to transmit, to the data collection terminal slave device, the sensor data to which the timestamp is appended by the timestamp appending unit, and the return packet to which the timestamps are appended by the return packet generation unit,  and the data collection terminal master device comprises: a second clock unit configured to measure time; a dummy packet transmission unit configured to transmit the dummy packet to the sensor, when performing a time synchronization process; a time calculation unit configured to calculate, upon receiving the return packet, a synchronization deviation time of the data collection terminal master device and the sensor and a propagation delay time between the data collection terminal master device and the sensor, based on the transmission time of the dummy packet and the reception time of the return packet obtained from the time information of the second clock unit, and the reception time of the dummy packet and the transmission time of the return packet obtained from the timestamps of the return packet; a corrected time calculation unit configured to calculate corrected data transmission time, upon receiving the sensor data, based on the data transmission time obtained from the timestamp of the sensor data, and the synchronization deviation time and the propagation delay time; a timestamp correction unit configured to correct the timestamp of the sensor data based on a calculation result of the corrected time calculation unit; and a second communication processing unit configured to transfer the sensor data containing the timestamp corrected by the timestamp correction unit to the host apparatus.”
For, independent claims 4 and 10 , the prior art of record, individually or in combination, fails to explicitly teach, suggest or render obvious the following claim limitation:
“a return packet generation unit configured to generate a return packet, upon receiving a dummy packet from the data collection terminal master device, and append, to the return packet, a timestamp indicating reception time of the dummy packet based on the time information of the first clock unit, and a timestamp indicating transmission time of the return packet; and a first communication processing unit configured to transmit, to the data collection terminal master device, the sensor data to which the timestamp is appended by the timestamp appending unit, and the return packet to which the timestamps are appended by the return packet generation unit, and the data collection terminal master device comprises: a second clock unit configured to measure time; a dummy packet transmission unit configured to transmit the dummy packet to the data collection terminal slave device, when performing a time synchronization process; a time calculation unit configured to calculate, upon receiving the return packet, a synchronization deviation time of the data collection terminal master device and the data collection terminal slave device and a propagation delay time between the data collection terminal master device and the data collection terminal slave device, based on the transmission time of the dummy packet and the reception time of the return packet obtained from the time information of the second clock unit, and the reception time of the dummy packet and the transmission time of the return packet obtained from the timestamps of the return packet; a corrected time calculation unit configured to calculate corrected data transmission time, upon receiving the sensor data, based on the data transmission time obtained from the timestamp of the sensor data, and the synchronization deviation time and the propagation delay time; a timestamp correction unit configured to correct the timestamp of the sensor data based on a calculation result of the corrected time calculation unit; and a second communication processing unit configured to transfer the sensor data containing the timestamp corrected by the timestamp correction unit to the host apparatus.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sagarwala et al. (Pub. No. US 2013/0373322 A1)- A master node may provide timing and control services to other nodes (referred to as slave nodes) by transmitting and/or receiving timing packets that permit the slave nodes to synchronize clocks, hosted by the slave nodes, to a master clock that is hosted by the master node. The slave nodes may use the timing packets to identify a period of delay and/or 
Yamamoto (Pub. No. US 2014/0119391)- The communication unit transmits and receives a synchronization packet to and from an external time source device. The first synchronization processing unit synchronizes the first clock with the external time source device in accordance with time information of the synchronization packet. The second synchronization processing unit synchronizes the second clock with the first clock.
Shigehisa et al. (Pub. No. US 2018/0212856 A1)- A reception device has: a storage unit storing a true time-stamp included in a received packet including audio data and the true time-stamp expressing reproduction time of the audio data; a timer counting time; a dummy time-stamp generation unit generating a dummy time-stamp as a false time-stamp; a comparator comparing time based on the true time-stamp stored in the storage unit or the dummy time-stamp and time indicated by the timer; and a clock generation unit generating a clock in accordance with a comparison result of the comparator.
Wang et al. (Pub. No. US 2017/0041357 A1)- the master device may determine a total latency associated with each of the satellite device by determining the difference between the received timestamp and the generation timestamp of a test data packet as both are in the master device's time scale.
Nyberg et al. (Pub. No. US 2016/0055509 A1)- the UE 120 is arranged to transmit sensor data to the sensor data exchange node 100. The sensor data exchange node 100 is arranged to transmit the sensor data to a data processing node 140
Chan et al. (Pub. No. US 2016/0021169 A1)- Upon receiving data from sensors 110a, 110b, and/or 110c, mobile device 120 may timestamp and/or geostamp such data to record a time and/or location at which the data was received. Mobile device 120 may transmit the data upon receipt of such data or may transmit at a future time

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472